      Case 2:07-cr-00202-SM-JVM Document 224 Filed 04/16/21 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                                  CRIMINAL ACTION

VERSUS                                                                    No. 07-202

TERRENCE LEAVELL                                                          SECTION “E”



                                    ORDER AND REASONS

        Before the Court is a motion for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A) filed by Petitioner Terrence Leavell. 1 For the reasons that follow,

Petitioner’s request is DENIED.

                                          BACKGROUND

        On March 27, 2008, Petitioner Terrence Leavell pleaded guilty to conspiracy to

possess with the intent to distribute 50 grams or more of cocaine base, possession with

the intent to distribute 50 grams or more of cocaine base, being a convicted felon in

possession of a firearm, and possession of a firearm in furtherance of drug trafficking, in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(A), and 846; and 18 U.S.C. §§ 922(g)(1) and

924(a)(2), and 924(c)(1).2 He was sentenced on March 18, 2009 to imprisonment for a

term of 110 months.3 He commenced a 5-year term of supervised release on July 2, 2015.4

On December 20, 2021, the Court revoked Leavell’s supervised release following

convictions in the Orleans Parish Criminal District Court for aggravated battery and

possession of a firearm or weapon by a felon.5


1 R. Doc. 211. The Government opposes the motion. R. Doc. 216. Petitioner filed a reply in support. R. Doc.
219. The Government filed a supplemental response with attachment under seal. R. Docs. 220 and 221-2.
2 R. Doc. 199 at 1; R. Doc. 8 at 1-3.
3 R. Doc. 141.
4 R. Doc. 154.
5 R. Doc. 202.


                                                    1
         Case 2:07-cr-00202-SM-JVM Document 224 Filed 04/16/21 Page 2 of 10




         According to the Government, Petitioner is currently housed at the United States

Penitentiary in Pollock, Louisiana. 6 Currently, the Bureau of Prisons reports that 0

inmates and 84 staff have confirmed positive test results for COVID-19, with 0 inmate

deaths and 0 staff deaths and with 522 inmate recoveries and 3 staff recoveries.7 Leavell

now moves for compassionate release, relying on the threat posed by the COVID-19

pandemic.8

                                  LAW AND ANALYSIS

         18 U.S.C. § 3582(c) provides courts “may not modify a term of imprisonment once

it has been imposed,” except in limited circumstances.9 As relevant in this case, 18 U.S.C.

§ 3582(c)(1)(A)(i) provides courts may, upon motion of a defendant or upon motion of

the Director of the Bureau of Prisons, reduce a term of imprisonment, “after considering

the factors set forth in [18 U.S.C.] § 3553(a),” if “extraordinary and compelling reasons

warrant such a reduction.”10 Defendant has not presented extraordinary and compelling

reasons justifying a reduction in his sentence.

    I.      Leavell has exhausted administrative remedies.

         Courts may consider a motion for a reduction in sentence on the basis of

extraordinary and compelling reasons only if the exhaustion requirement of

§ 3582(c)(1)(A) is met. 11 The exhaustion requirement is mandatory—a court may not

modify a term of imprisonment if a defendant has not filed a request with BOP.12 If a




6 R. Doc. 216 at 2.
7  See “Covid-19 Coronavirus,” Bureau of Prisons, https://www.bop.gov/coronavirus/index.jsp (last
accessed Apr. 15, 2021).
8 R. Doc. 211.
9 18 U.S.C. § 3582(c).
10 Id. § 3582(c)(1)(A).
11 See id.
12 United States v. Franco, 2020 WL 5249369 at *3 (5th Cir. Sept. 3, 2020).


                                               2
       Case 2:07-cr-00202-SM-JVM Document 224 Filed 04/16/21 Page 3 of 10




defendant submits a request for compassionate release to the warden of his facility, and

thereafter there is a “lapse of 30 days from the receipt of such a request by the warden of

the defendant's facility,”13 the exhaustion requirement of § 3582(c)(1)(A) is satisfied, and

the Court may consider a motion for compassionate release filed by the defendant. In this

case, Leavell represents his counsel sent a letter to his warden requesting compassionate

release on January 26, 2021 and that thirty days have elapsed since this request was

made. 14 The Government agrees the exhaustion requirements of § 3582(c)(1)(A) are

satisfied.15 Accordingly, the Court finds Leavell has properly exhausted his administrative

remedies, and the Court will proceed to evaluating Leavell’s request for compassionate

release on the merits.16

     II.      Leavell’s health conditions are not “extraordinary and compelling
              reasons” warranting a reduction of his sentence.

           According to § 3582(c)(1)(A)(i), a district court may reduce a defendant’s term of

imprisonment if the court finds “extraordinary and compelling reasons warrant such a

reduction” and “such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.”17 The United States Sentencing Commission’s relevant

policy statement, found in § 1B1.13 application note 1 of the United States Sentencing

Guidelines Manual, sets forth three specific circumstances considered “extraordinary and

compelling,” as well as a catchall provision:

           1. Extraordinary and Compelling Reasons.--Provided the defendant meets
           the requirements of subdivision (2), extraordinary and compelling reasons
           exist under any of the circumstances set forth below:

                 (A) Medical Condition of the Defendant.—

13 Id.
14 R. Doc. 211-1
15 R. Doc. 216 at 7.
16 The Government now concedes Pierre has exhausted his administrative remedies.
17 18 U.S.C. § 3582(c)(1)(A)(i).


                                                  3
         Case 2:07-cr-00202-SM-JVM Document 224 Filed 04/16/21 Page 4 of 10




                         (i) The defendant is suffering from a terminal illness (i.e., a
                         serious and advanced illness with an end of life trajectory). A
                         specific prognosis of life expectancy (i.e., a probability of
                         death within a specific time period) is not required. Examples
                         include metastatic solid-tumor cancer, amyotrophic lateral
                         sclerosis (ALS), end-stage organ disease, and advanced
                         dementia.

                         (ii) The defendant is—

                                 (I) suffering from a serious physical or medical
                                 condition,

                                 (II) suffering from a serious functional or cognitive
                                 impairment, or

                                 (III) experiencing deteriorating physical or mental
                                 health because of the aging process,

                         that substantially diminishes the ability of the defendant to
                         provide self-care within the environment of a correctional
                         facility and from which he or she is not expected to recover.

                  (B) Age of the Defendant.--The defendant (i) is at least 65 years old;
                  (ii) is experiencing a serious deterioration in physical or mental
                  health because of the aging process; and (iii) has served at least 10
                  years or 75 percent of his or her term of imprisonment, whichever is
                  less.

                  (C) Family Circumstances.—

                         (i) The death or incapacitation of the caregiver of the
                         defendant's minor child or minor children.

                         (ii) The incapacitation of the defendant's spouse or registered
                         partner when the defendant would be the only available
                         caregiver for the spouse or registered partner.

                  (D) Other Reasons.--As determined by the Director of the Bureau of
                  Prisons, there exists in the defendant's case an extraordinary and
                  compelling reason other than, or in combination with, the reasons
                  described in subdivisions (A) through (C).18



18   U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n.1 (U.S. SENTENCING COMM’N 2018).

                                                   4
      Case 2:07-cr-00202-SM-JVM Document 224 Filed 04/16/21 Page 5 of 10




Leavell bears the burden of establishing he is eligible for a sentence reduction under §

3582(c)(1)(A)(i).19 In this case, Leavell is not suffering from a terminal illness and is not

65 years old. 20 He does not allege outstanding “family circumstances” which would

warrant a sentence reduction.21 Accordingly, only subsection (D) of the policy statement

is relevant.

        Leavell may obtain compassionate release only if the “catchall” provision, included

in subsection (D) of the policy statement, is applicable. The “catchall” provision covers

“extraordinary and compelling reasons other than, or in combination with” medical

condition, age, or family circumstances. 22 Subsection (D) requires a finding of

extraordinary and compelling reasons to justify a reduction of sentence. The Fifth Circuit

explains that some courts have granted compassionate release for “other reasons” in

exceptional cases “where the defendant has demonstrated an increased risk of serious

illness if he or she were to contract COVID.”23 The First Step Act amended § 3582(c) to

allow not only the BOP but also a defendant to bring a motion arguing extraordinary and

compelling reasons warrant a reduction in the defendant’s sentence.

        In the instant matter, Leavell argues extraordinary and compelling reasons are

present for compassionate release because he suffers from the high-risk conditions of

obesity, high blood pressure, and Type II diabetes.24 Leavell attaches his medical records



19 United States v. Ennis, EP-02-CR-1430-PRM-1, 2020 WL 2513109, at *4 (W.D. Tex. May 14, 2020)
(“[T]he defendant has the burden to show circumstances meeting the test for compassionate release.”
(citing United States v. Stowe, No. CR H-11-803 (1), 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019)));
United States v. Wright, Crim. Action No. 16-214-04, 2020 WL 1976828, at *6 (W.D. La. Apr. 24, 2020)
(holding the petitioner has the “burden of showing the necessary circumstances, or a combination of
circumstances, that would warrant relief under the compassionate release statute”).
20 According to his records, Leavell is 43 years old. R. Doc. 212-2 at 1.
21 R. Doc. 211.
22 Id.§ 1B1.13 cmt. n.1(D) (U.S. SENTENCING COMM’N 2018).
23 United States v. Thompson, 984 F.3d 431, 434 (5th Cir. 2021) (discussing cases).
24 R. Doc. 211-1 at 4.


                                                   5
      Case 2:07-cr-00202-SM-JVM Document 224 Filed 04/16/21 Page 6 of 10




under seal.25 The Government agrees “defendant presents a risk factor identified by the

CDC as heightening the risk of severe injury or death were the inmate to contract COVID-

19, namely diabetes, high blood pressure and obesity.”26 Type 2 diabetes is an underlying

condition that increases the risk of injury or death from COVID-19.27 The Fifth Circuit in

United States v. Thompson found high blood pressure, one of Leavell’s conditions, cannot

be considered “extraordinary” because a significant portion of the United States

population suffers from this condition.28 The same is true of Leavell’s obesity. Roughly

42% of Americans are obese.29 Even if Leavell has established his conditions constitute an

“extraordinary” circumstance, the Government notes that Leavell “has not suggested that

he is presently unable to take care of himself within the confines of his facility.”30 The

Government represents that BOP officials have confirmed that “defendant has been

receiving treatment for his type 2 diabetes.” 31 Most importantly, the Government

represents Leavell received his first dose of the Pfizer COVID-19 vaccine on March 8,

2021. 32 This is reflected in the attached medical records filed under seal by the

Government.33 In his reply, Leavell admits he has received the first dose of the vaccine.34

The Government represents that, by the time of this order, Leavell will likely have been

fully vaccinated against COVID-19.35 Leavell does not contest this prediction in his reply.



25 R. Doc. 211-4 and 211-5.
26 R. Doc. 216 at 9.
27 Summary of Recent Changes, CENTERS FOR DISEASE CONTROL, https://www.cdc.gov/coronavirus/2019-

ncov/hcp/clinical-care/underlying-evidence-table.html (last accessed April 15, 2021).
28 984 F.3d 431, 434 (5th Cir. 2021).
29 CENTERS FOR DISEASE CONTROL, https://www.cdc.gov/obesity/data/adult.html (last visited April 15,

2021).
30 R. Doc. 216 at 10.
31 Id.
32 Id.
33 R. Doc. 221-2.
34 R. Doc. 219 at 2.
35 R. Doc. 216 at 10.


                                                6
         Case 2:07-cr-00202-SM-JVM Document 224 Filed 04/16/21 Page 7 of 10




          As a result, the Court finds Leavell has alleged nothing more than “[g]eneral

concerns about possible exposure to COVID-19.” 36 Leavell is not at a high risk of

contracting COVID-19, and if he does contract COVID-19 he is not at a significant risk of

severe injury or death. Leavell is not entitled to relief under § 3582.

      III.    Section 3553(a) factors weigh against reducing Leavell’s sentence.

          Even assuming Leavell has shown his health conditions amid the current COVID-

19 pandemic are “extraordinary and compelling” circumstances warranting a reduction

in his sentence, he is still not entitled to relief under § 3582 because he is a danger to the

community and the § 3553(a) factors weigh heavily against his release.

          Section 3582 requires the Court to consider the sentencing factors set forth in 18

U.S.C. § 3553(a). Likewise, the policy statement regarding compassionate release requires

a defendant’s sentence may be reduced only if “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g),” and that the

Court’s determination is in line with “the factors set forth in 18 U.S.C. § 3553(a).”37

          The Court discusses the relevant factors under § 3142(g) and § 3553(a)

simultaneously due to their similarity. Section 3142(g) sets out the factors courts must

consider in deciding whether to release a defendant pending trial. The factors regarding

a petitioner’s danger to the community include “the nature and circumstances of the

offense charged;” “the history and characteristics of the person,” including “the person's

character, physical and mental condition, family ties, . . . community ties, past conduct,

history relating to drug or alcohol abuse, [and] criminal history;” and “the nature and

seriousness of the danger to any person or the community that would be posed by the



36   United States v. Clark, No. 17-85-SDD-RLB, 2020 WL 1557397, at *4 (M.D. La. Apr. 1, 2020).
37   U.S. SENTENCING GUIDELINES MANUAL § 1B1.13(2) & cmt. n.1 (U.S. SENTENCING COMM’N 2018).

                                                     7
       Case 2:07-cr-00202-SM-JVM Document 224 Filed 04/16/21 Page 8 of 10




person's release.”38 Similarly, § 3553(a), which sets forth the factors to consider in initially

imposing a sentence, requires the Court to consider:

        (1) the nature and circumstances of the offense and the history and
        characteristics of the defendant; [and]

        (2) the need for the sentence imposed—

                 (A) to reflect the seriousness of the offense, to promote respect for
                 the law, and to provide just punishment for the offense;

                 (B) to afford adequate deterrence to criminal conduct;

                 (C) to protect the public from further crimes of the defendant; and

                 (D) to provide the defendant with needed educational or vocational
                 training, medical care, or other correctional treatment in the most
                 effective manner[.]39

        Having considered all of the relevant factors under § 3142(g) and § 3553(a), and

having weighed the totality of the relevant circumstances, the Court finds the factors

weigh against reducing Leavell’s sentence. The nature and circumstances of the offense

and the history and characteristics of the defendant weigh heavily in the Court’s decision.

        In August 2006, Leavell engaged in multiple hand-to-hand drug transactions with

third-party purchasers.40 He had purchased cocaine and “cooked” it to become cocaine

base.41 When approached by officers, Leavell attempted to flee. After a brief foot chase, he

was observed attempting to discard a Taurus International .40 caliber handgun, loaded

with nine rounds.42 He was apprehended with 1.5 grams of cocaine base and $2,033.00




38 18 U.S.C. § 3142(g).
39 18 U.S.C. § 3553(a).
40 R. Doc. 57.
41 Id at 2.
42 Id.


                                               8
       Case 2:07-cr-00202-SM-JVM Document 224 Filed 04/16/21 Page 9 of 10




in cash.43 An additional net weight of 53.7 grams of cocaine base was recovered from his

trailer.44

        On December 6, 2016, Leavell submitted urine specimens to personnel of the

United States Probation Office, which tested positive for benzoylecgonine and

morphine.45 The sample was forwarded to Alere laboratories and returned positive for

benzolecgonine and morphine on December 12, 2016. 46 Leavell failed to report to the

United States Probation Office as directed.47 Although telephone contact was made with

Leavell on December 19, 2016, Leavell’s whereabouts were unknown from December 6,

2016, until his arrest on April 14, 2017. 48 Several attempts were made to contact the

defendant at his telephone number of record, but to no avail.49 On January 27, 2017 and

February 10, 2017, the probation officer went to Leavell’s residence, but had no success

completing a home contact.50

        On December 21, 2016, a warrant was issued by the New Orleans Police

Department for Leavell’s arrest for attempted second degree murder, aggravated battery,

and possession of a firearm or weapon by felon that occurred on December 1, 2016.51 On

May 31, 2018, Leavell pleaded guilty to aggravated battery and possession of a weapon by

felon in the Orleans Parish Criminal District Court.52 On December 20, 2018, this Court

revoked his supervised release and ordered him to be imprisoned for a total term of 46

months to run consecutive to the 4-year sentence of the Orleans Parish Criminal District


43 Id at 3.
44 Id.
45 R. Doc. 202.
46 Id.
47 Id.
48 Id.
49 Id.
50 Id.
51 Id.
52 Id.


                                           9
         Case 2:07-cr-00202-SM-JVM Document 224 Filed 04/16/21 Page 10 of 10




Court.53 Because of the seriousness of Leavell’s offenses while on supervised release, a

reduction of his sentence would not reflect the seriousness of his offenses, promote

respect for the law, provide just punishment for his offense, or afford adequate deterrence

to criminal conduct. Accordingly, the § 3553(a) factors weigh against reducing Leavell’s

sentence.

                                        CONCLUSION

           IT IS ORDERED that Terrence Leavell’s motion for compassionate release is

DENIED.54

           IT IS FURTHER ORDERED that the Clerk of Court shall serve a copy of this

order by regular mail addressed to him at the following address:

           Terrence Leavell
           #302230-034
           USP Pollock Satellite Camp
           Inmate Mail/Parcels
           P.O. Box 2099
           Pollock, Louisiana 71467


           New Orleans, Louisiana, this 16th day of April, 2021.


                                           ________________________________
                                                    SUSIE MORGAN
                                             UNITED STATES DISTRICT JUDGE




53   Id. at 2.
54   R. Doc. 211.

                                            10
